—Order unanimously affirmed with costs. Memorandum: Petitioner, administrator of the estate of Ivit J. Daniel, also known as Evette J. Daniel (decedent), commenced this proceeding to obtain judicial approval of a contingent fee for legal services rendered to decedent’s estate. Petitioner sought to recover 40% of the funds paid to the estate following the settlement of litigation arising from disputed claims to the proceeds of a life insurance policy covering decedent. “The determination of reasonable counsel fees is a matter within the sound discretion of the trial court and, absent abuse, that court’s determination should be upheld” (Shrauger v Shrauger, 146 AD2d 955, 956, appeal dismissed 74 NY2d 844, mot to vacate denied 74 NY2d 917). Supreme Court did not abuse its discretion in fixing the amount of petitioner’s compensation based upon quantum meruit rather than a percentage of the settlement amount. (Appeal
*904from Order of Supreme Court, Onondaga County, Nicholson, J. — Counsel Fees.) Present — Green, J. P., Pine, Wisner, Callahan and Balio, JJ.